Citation Nr: 1206066	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  08-28 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from May 1980 to August 1981.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


FINDING OF FACT

PTSD is manifested by occupational and social impairment, with deficiencies in most areas due to such symptoms as sleep disturbance, difficulty concentrating, anxiety, depression, avoidance, isolation, panic attacks, auditory hallucinations, irritability, and paranoia.    


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130; Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in February 2006 discussed the evidence necessary to support a claim for service connection.  The evidence of record was discussed and the Veteran was told how VA would assist her in obtaining additional relevant evidence.

In June 2008 the Veteran was advised of the specific criteria under which her PTSD is evaluated.  This letter also provided general information pertaining to the manner in which VA determines disability ratings.

The content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of her claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of her claim.

With respect to the evaluation of his PTSD, the Board notes that this is a case in which the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

With respect to VA's duty to assist, identified VA and private records have been obtained and associated with the claims file.  Records have also been obtained from the Social Security Administration.  The Veteran has been afforded VA examinations.  The Board finds that the examinations were adequate in that they were performed by neutral, skilled providers who reviewed Veteran's history, conducted in-depth interviews and examinations, and offered sufficient rationale for their conclusions.  In sum, the Board finds that the overall lay and medical evidence of record is sufficient to evaluate the severity of her disability.

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment. 38 U.S.C.A. § 1155.  A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board observes that in cases where the original rating assigned is appealed, as is the case with the Veteran's PTSD claim, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has considered whether staged ratings are warranted but has determined that the disability has not significantly changed, and that a uniform rating is for application.

Under the rating criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011), a 100 percent evaluation is provided for PTSD where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  A 70 percent evaluation is provided where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance or hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130 (2011).

In evaluating psychiatric disorders, it must be shown that industrial impairment is the result of actual manifestations of the service-connected psychiatric disorder.  The severity of a psychiatric disability is based upon actual symptomatology, as it affects social and industrial adaptability.  Two of the most important determinants of disability are time lost from gainful employment and decrease in work efficiency.  38 C.F.R. § 4.130 (2011).

The Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet.App. 128 (1997).  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A score of 41-50 is assigned where there are, "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co-workers).  Id.  A score of 61-70 is assigned where there are mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, of theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id. 

The Veteran has a long history of psychiatric treatment.

The Veteran was evaluated for SSA purposes in May 1996.  Following interview and testing, the diagnoses were polysubstance dependence (alcohol and crack cocaine) with lengthy history of such abuse, dysthymia, and mixed personality disorder.  The examiner noted that the Veteran was applying for SSA benefits based on what she described as her ongoing abuse of substances.  The Veteran stated that at that time, she was abusing alcohol and crack cocaine on an almost daily basis.  The examiner indicated that the Veteran had some cognitive decrement related to depression and the effects of recently abusing substances.  Clinically, there was no indication of psychosis.  The examiner concluded that the Veteran would have difficulty coping with the stress and pressure involved in routine day-to-day work and noted that such was due to her ongoing abuse of substances.  

Records from Bethesda Hospital indicate that the Veteran was admitted in May 1996 following an overdose of unspecified pills.  Drug dependence with recent relapse, drug induced dysphoria, and rule out major depression were noted in the discharge summary.  On initial evaluation the Veteran reported feeling very tired and not wanting to live.  On later evaluation she endorsed a history of alcohol abuse and stated that she had used drugs since the age of 10.  She also reported sexual abuse from an early age.  The author of the discharge summary noted that the Veteran was to have been seeing someone for mental health reasons but that she had not been following up properly.  The Veteran denied suicidal ideation.  She was placed on 72-hour hold for her safety.  She was discharged in June 1996 to follow up with outpatient services.

The Veteran received VA treatment on an inpatient basis in March 1997 for alcohol and cocaine abuse.  The discharge summary also notes acute stress reaction.  The Veteran was noted to have self-referred to the VA Medical Center (VAMC), having arrived in the emergency room following a rape.  With respect to hospital course, the Veteran was in withdrawal for the first couple of days following admission, then was noted to become somewhat more labile and demanding.  She used cocaine while on pass and was readmitted.  She again became an inpatient but subsequently left the hospital against medical advice.  She was discharged in stable condition without homicidal or suicidal ideation.

The Veteran was hospitalized at a VA facility in June and July 2000 for rehabilitation.  She completed treatment for cocaine dependence and was discharged to residential after care; she subsequently declined such treatment and opted to return to Cincinnati to live with her fiancée.

A December 2000 letter from a VA clinical psychologist indicates that the Veteran presented to the PTSD program following residential treatment for alcohol and cocaine dependence.  The author noted that she had been seeing the Veteran in individual therapy since August 2000.  She indicated that the Veteran reported using extreme attempts to avoid thinking about traumatic events in service and to avoid activities or situations that reminded her of those events.  

A VA outpatient record dated in February 2001 notes that the Veteran had support from her church friends and from her narcotics anonymous sponsor.  

The Veteran underwent a psychological evaluation for SSA purposes in January 2004.  She reported daily flashbacks about sexual abuse.  Clinically, she appeared to function in the average range of intelligence.  Judgment was good and insight was at least fair.  The Veteran appeared mildly anxious and moderately depressed by self-report and facial expression.  General orientation was satisfactory.  There was no indication of hallucinations, delusions, significant confusion, or suspiciousness/paranoid ideation at the time of the evaluation.  There was no evidence of organic brain dysfunction.  The Veteran reported that she had not consumed alcohol in several years.  She indicated that she spent her days reading the bible and watching religious programs on television, and talking with fellow church members.  She noted that she had difficulty concentrating.  On mental status examination the Veteran was cooperative and motivated.  She functioned in a moderate to moderately slow manner, but was able to concentrate.  She seemed slightly anxious and mildly to moderately depressed.  The diagnoses were PTSD, depressive disorder not otherwise specified, and polysubstance abuse.  The examiner assigned a GAF score of 55.  He noted the Veteran's report that she was applying for SSA benefits based on flashbacks regarding physical and sexual abuse during childhood and service.  He noted that clinically, there was no evidence of psychosis or underlying decompensation processes.  He pointed out that memory processes appeared satisfactory and that present substance abuse was not suspected.  

In November 2005 the Veteran reported a recent rape at knifepoint to her VA psychiatrist.  The psychiatrist noted that this was the first visit with him, and that the Veteran was initially rude, distant, and minimally cooperative.  She eventually became pleasant, friendly, and appreciative.  The provider noted suicidal ideation and occasional auditory command hallucinations.  He assessed bipolar affective disorder with psychotic features.

A November 2006 VA treatment record notes a report of four prior suicide attempts.  The Veteran endorsed suicidal thoughts, often at times.  She contracted for safety.  She stated that she heard voices all of the time.  The provider diagnosed bipolar affected disorder with psychotic features, PSTD, and history of polysubstance abuse.  She assigned a GAF score of 50.  She noted that the Veteran seemed stable at baseline despite her report of auditory hallucinations.

On VA examination in March 2007, the examiner elicited a history from the Veteran in the absence of her claims file.  The Veteran endorsed daily hallucinations.  She noted that it had been a while since she had experienced suicidal thoughts.  She was oriented to all but the date.  She indicated that she had bothersome thoughts about her military trauma every day.  She endorsed irritability and difficulty concentrating.  She reported that she was hypervigilant.  The diagnoses were psychotic disorder not otherwise specified, PTSD, and history of polysubstance abuse.  The examiner assigned a GAF score of 50.  

VA treatment records dated in January 2008 reflect the Veteran's report of nightly nightmares.  She noted that sleep had increased from three to five hours nightly.  She endorsed a down and sad mood and low energy, interest, concentration, and motivation.  She reported that she heard voices telling her not to go to VA.  She denied alcohol or drug use.  Objectively, she was not distressed or agitated.  She as awake but sleepy-appearing, becoming more alert as the examination progressed.  Speech was normal in rate, volume and amount, but depressed in tone.  Affect was stable, dysthymic, and blunted.  The Veteran's thought process was more organized and goal directed.  She expressed paranoid ideations but no delusions; she denied any current or recent suicidal or homicidal ideations.  Her memory and attention were improved.  Insight and judgment were fair.  The assessment was PTSD, major depressive disorder, psychotic disorder not otherwise specified, alcohol and cocaine dependence in full sustained remission, and borderline personality disorder.  The provider assigned a GAF score of 45.  She concluded that there was no acute threat to the Veteran or others and that the Veteran could be safely be followed as an outpatient.  

Subsequently in January 2008 a VA provider noted that the Veteran had presented for a session of cognitive processing therapy.  She indicated that the Veteran had developed a greater ability to challenge her dysfunctional and erroneous beliefs associated with stuck points.  A later report indicated that the Veteran was increasingly able to challenge her own  maladaptive thinking.

On psychological intake to a VA PTSD residential treatment program in September 2008, the Veteran was agitated and sometimes distracted.  Speech was within normal limits and goal directed.  Her affect was congruent with her agitated mood.  She denied current plan, intent, and means for suicide.  Passive ideation was present but the Veteran was adamant that she would never do that.  Thought process was within normal limits, but with respect to content the Veteran reported intrusive thoughts and flashbacks.  She indicated that she experienced hallucinations.  The provider concluded that there was less than imminent risk of suicide.  The diagnoses were PTSD, major depressive disorder, psychotic disorder not otherwise specified, and alcohol and cocaine dependence in sustained full remission.  The provider assigned a GAF score of 32.

A treatment note dated six days after intake in September 2008 reflects the Veteran's report of increasing nightmares.  She noted that since doing her trauma account, her nightmares had changed, intensified, and multiplied.  Objectively, she showed mild agitation.  She was oriented.  She reported that her mood was not good.  Affect was anxious to tearful, with full range.  Thought process was linear, logical, organized, and goal directed.  She denied delusions, suicidal or homicidal ideation, and hallucinations.  Her memory, attention, and executive functioning were intact.  Insight and judgment were fair.  The provider assigned a GAF score of 50.  

The October 2008 discharge summary indicates that the Veteran participated in seven weeks of individual and group cognitive processing therapy during her hospitalization.  Discharge diagnoses were PTSD, major depressive disorder, psychotic disorder not otherwise specified, and alcohol and cocaine dependence in sustained remission.  The discharge GAF score was 55.

Follow-up VA outpatient records show that the Veteran was seen regularly and denied suicidal and homicidal ideation.  The Veteran endorsed continuing nightmares.  In January 2009 the Veteran reported that therapeutic exercises had helped improve her relationships with her daughter and mother.  She discussed hearing voices related to trauma and being able to recognize them as her subconscious thoughts and to challenge and rebuke them.  The provider noted that there were clinically significant symptoms and distress related to PTSD.  The Veteran denied any thoughts of suicide or self harm, and was future oriented.  

In February 2009 the Veteran reported distress over being sexually assaulted by her ex-husband a couple weeks previously.  She discussed supportive relationships she had.  She noted that she continued to have sleep disturbance.  She attributed her continued ability to cope with multiple stressors to her faith.  

In May 2009 the Veteran reported experiencing significant difficulties related to depressive and PTSD symptoms.  She noted that she had been isolating over the previous three weeks, but noted that she had continued to volunteer weekly and attend group therapy.  She endorsed continued sleep difficulty and reported continued stressors related to her daughters.  The provider facilitated the Veteran's challenge of various stuck points.  The Veteran's thoughts were logical, linear, and goal directed; she denied suicidal or homicidal ideation, intent, or plan.  There was no evidence of thought disorder (i.e. hallucinations).  

In June 2009 the Veteran stated that she had not attended church the previous two weeks, but that she intended to return and reengage with those whom she considered supportive.  She also reported that her responsibilities in her church's new membership ministry had been reduced but that there were other opportunities for her to assist others.  The Veteran's mood was dysthymic, with broad and reactive affect.  Thoughts were logical, linear, and goal directed.  There was no evidence of a thought disorder, and the Veteran denied suicidal ideation.

In July 2009 a VA psychiatrist called the Veteran, who was curt and did not want to talk.  The provider stated that she did not have reason to believe that the Veteran's behavior represented suicidal ideation.  She noted that the Veteran's pattern in the past was to withdraw at times to the point of not wanting to talk to anyone, but without suicidal actions.  She pointed out that there had been no suicidal actions since 2000, and that the Veteran had repeatedly stated that she would not harm herself  because it was a sin against God.  On subsequent follow-up with her VA psychologist, the Veteran displayed a euthymic mood with broad and reactive affect.  Thoughts were logical, linear, and goal directed.  There was no evidence of thought disorder to include hallucinations.  The Veteran denied suicidal ideation.

In October 2009 the Veteran reported that she continued to have trauma related nightmares but that there were not as distressing as they had been.  She expressed an improved ability to utilize her coping skills and reengage in activities that she had temporarily given up.  She noted that although she continued to hear voices telling her stuck points she had gotten back to the point where she could challenge those voices.  The Veteran's mood was euthymic with a broad and reactive affect.  Thoughts were logical, linear, and goal directed.  She appeared to have good energy and was nicely dressed.  There was no evidence of a thought disorder.  She denied suicidal ideation, intent, or plan.

In November 2009 the Veteran reported significant distress over an argument with her daughter, but related that she was able to challenge herself and use her coping skills to call church members who immediately came to her assistance.  The Veteran's mood was euthymic with a broad and reactive affect.  Thoughts were logical, linear, and goal directed.  She appeared to have good energy and was nicely dressed.  There was no evidence of a thought disorder.  She denied suicidal ideation, intent, or plan.

In December 2009 the Veteran presented tearful and dysthymic.  She reported improved mood at the end of the session and denied suicidal ideation.  She reported that in the previous year, she had reduced her isolation through volunteering, ministry, and group therapy.  

During a December 2009 session with a VA psychiatrist, the Veteran reported that she got only two hours of sleep per night.  She endorsed panic attacks.  She described both visual and auditory hallucinations.  The provider noted that the Veteran went to individual and group therapy, as well as church but not much else.  She also noted that the Veteran was not taking a number of her prescribed medications, and they had an extended discussion about compliance.  Objectively, the Veteran was neatly groomed.  She was somewhat tangential and her affect was tearful and dramatic.  Her mood was depressed.  She denied current suicidal ideation.  There was no evidence of responding to hallucinations during the session.  

Subsequently at a December 2009 session with her VA psychologist, the Veteran reported having more frequent reexperiencing symptoms and that additional traumatic information was being revealed to her.  She noted that she had reduced her activities and worried that she would end up back where she was.  She denied suicidal ideation.  She appeared dysthymic with congruent affect.  Her thoughts were logical, linear, and goal directed.  There was no evidence of thought disorder.

In January 2010 the Veteran reported that although she continued to have difficult symptoms, she employed adaptive coping skills.  She denied suicidal ideation.  She appeared euthymic with reactive affect, stating that although she had been depressed she remained hopeful.  There was no evidence of a thought disorder.

In February 2010 the Veteran reported increased distress after unexpectedly seeing her recruiter.  She noted slight improvement in sleep upon taking her medications.  She denied suicidal ideation.  Thought process was within normal limits.  

In March 2010 the Veteran reported that her daughter and grandson had been living with her, and that there was distress over her daughter's parenting skills.  She described her daughter as irresponsible and indicated that the situation caused her stress.  The Veteran denied suicidal ideation.  Her mood was excited and frustrated with very reactive affect.  Thought process was within normal limits.  

In a March 2010 letter, the Veteran's VA psychologist and psychiatrist described her significant reexperiencing symptoms, avoidance, isolation, and hyperarousal.  They also noted that she intermittently reported auditory trauma related hallucinations and that she also sometimes exhibited paranoid ideation.  They indicated that her symptoms and level of behavioral, emotional, and psychological dysfunction remained at the moderate to severe level.  They concluded that given the Veteran's current constellation of symptoms and associated distress and dysfunction, her GAF score was in the 35 to 40 range.  They stated that the Veteran's social impairment was moderate to severe; they also stated that her occupational impairment was severe to total.  

A VA examination was conducted in March 2010.  The Veteran's history was reviewed.  She reported that she had been married twice; the examiner indicated that it appeared that both men were severely physically abusive.  She related that she typically lived alone but that her daughter and grandson were temporarily living with her.  With regard to legal history, the Veteran reported a number of arrests, including for prostitution, drug paraphernalia, DUI, child endangerment, and disorderly conduct.  Her significant history of poly substance abuse was also discussed.  The Veteran reported that she enjoyed reading the Bible and talking with church members on the phone; she indicated that she attended church once a week.  She noted that she had a ministry with two to three women who called and talked to her each week; she reported a good relationship with group members and her psychologist.  On mental status examination the Veteran was initially tearful, noting that there were too many men in the waiting room.  She was clean and appropriately dressed.  She was oriented.  Speech was productive but volume and tone were unremarkable.  Communication was good.  Mood was depressed with congruent affect.  Thought process was tangential and at times non-linear.  Thought content was unremarkable.  There was no evidence of delusions.  The Veteran endorsed auditory hallucinations about two to three times a week, telling her things to do and what others were saying about her.  No inappropriate behavior was displayed.  The Veteran reported that her mood over the past month was very depressed most days.  She endorsed panic attacks three to four times per month.  She indicated that she got three to four hours of sleep per night, attributable to nightmares and rapid thoughts.  She endorsed daily irritability.  She reported that she had not had a bath or shower since 2008 and that instead she washed up; she was unable to explain why.  She noted that she had joined the YMCA with the goal of swimming.  She had mild subjective memory complaints and endorsed problems with attention and concentration daily.  She endorsed reexperiencing, intense psychological distress in response to cues, physiological reactivity, avoidance, inability to recall important aspects of her trauma, diminished interest, feelings of detachment and estrangement, hyper vigilance, and exaggerated startle response.  The diagnoses were PTSD, major depressive disorder, psychotic disorder not otherwise specified, and poly substance abuse in sustained full remission.  The examiner assigned a GAF score of 48.  She concluded that the Veteran's PTSD symptoms alone were having a severe impact on social and occupational functioning.  She noted that the Veteran had significant difficulty leaving her house for fear of being attacked and that she was uncomfortable in public settings, particularly where there are men.  She noted that the Veteran's thought process was tangential and non-linear which would decrease communication effectiveness in a work setting.  She indicated that socially, the Veteran reported a small network of women that supported her, and that she had a few close relationships.  

In April 2010 the Veteran reported additional stressors related to her daughter; she noted that her reexperiencing symptoms had worsened.  She noted that her church members had been very supportive.  She denied suicidal ideation.

The Veteran again participated in VA residential treatment from July 2010 to August 2010.  On mental status examination in July 2010 the Veteran was well-kempt and oriented.  She was cooperative, with fair eye contact.  Her social behaviors were appropriate.  Speech was normal.  Her affect was stable and euthymic, with full range.   Thought process was linear, logical, and goal directed.  She denied delusions and suicidal ideation.  She endorsed auditory hallucinations but did not respond to internal stimuli.  Memory and attention were intact.  Insight was limited and judgment was fair.  The provider assigned a GAF score of 50.  In August 2010 a provider concluded that there was no current suicide risk.  She assigned a GAF score of 44.

In October 2010 the Veteran reported high risk behavior in the form of traveling to meet virtual strangers she had met online in a Christian chat room.  

In December 2010 the Veteran reported stressors related to her daughter's behavior.  She reported that she called her spiritual mother and friends from church who provided support (e.g., prayed with her, took her shopping, pampered her).  She denied suicidal ideation.  Her mood was dysphoric with congruent affect.  She was well dressed with impeccable makeup and hair.  

In January 2011 the Veteran reported an exacerbation of her PTSD symptoms.  She noted that she had gotten little to no sleep in the previous three days and had experienced increased reexperiencing symptoms.  She reported feeling unhappy and lonely.  She denied suicidal ideation.  Mood was dysphoric with congruent affect.  Thoughts were logical, linear, and goal directed.  There was no evidence of a thought disorder.

In February 2011 the Veteran presented appearing disheveled and tired.  She noted significant reexperiencing symptoms related to childhood and adolescent abuse.  She denied suicidal ideation.  Her mood was dysthymic with congruent affect.  Thoughts were logical, linear, and goal directed.  There was no evidence of a thought disorder.

Upon careful consideration of the evidence pertaining to this claim the Board has determined that for the entire appellate period, an evaluation in excess of 70 percent is not warranted for the Veteran's PTSD.  In that regard, the Board observes that during this period, the Veteran has reported sleep disturbance, anxiety, depression, panic attacks, irritability, auditory hallucinations, isolation, and difficulty with concentration and memory.  She has intermittently reported difficulty with current stressors, but also states that she has used coping skills learned in therapy to help her manage such stressors.  

Objectively, the Veteran has demonstrated intact judgment and insight.  Mild anxiety has been noted.  She has been satisfactorily oriented.  She is generally cooperative and though she has been noted to function in a moderate to slow manner, concentration is intact.  The Board acknowledges that the Veteran overdosed in May 1996, and that she had significant substance dependence prior to December 2000.  Since 2000, however, the Veteran has generally denied suicidal ideation, at times explaining that she would never do that at it was a sin against God.  There have been some intermittent reports of suicidal ideation, which is contemplated by the 70 percent rating presently assigned, but at each instance, the Veteran contracted for her own safety.  In July 2009 a VA psychiatrist noted that the Veteran's pattern was to withdraw at times but without suicidal actions.  A 2007 medical record refers to her having been placed in protective custody, but this was noted to be due to her having been attacked, rather than any determination that she was at risk of harming herself.  Thus, despite a past history of suicide attempts, the Board concludes that the weight of the evidence is against finding that she has been a persistent danger to herself at any time during the pendency of this claim.  

The Board also acknowledges that the Veteran reported at her March 2010 VA examination that she had not had a bath or shower since 2008.  However, it was also noted that she instead washed up, and other records in evidence reflect that the Veteran was generally well kempt.  There is also no indication by her regular provider or other VA examiner that she appeared to be regularly neglecting her appearance.  Thus, the Board finds that the greater weight of evidence is against finding that she has had difficulty maintaining minimal personal hygiene.  In essence, the evidence reflects symptoms that are contemplated by the criteria for a 70 percent evaluation.

The Board accepts that the Veteran's PTSD has significant effects on her functioning.  In that regard, the RO has also granted a total rating based on unemployability (TDIU).  However, the lay and medical evidence of record does not demonstrate total social impairment due to her service-connected PTSD.  While it is clear that the Veteran does tend to isolate herself at times of increased stress, she has repeatedly reported that she depends on church members and her spiritual mother to assist her at those times.  She has indicated that she participates in a ministry through her church, which requires regular contact with other individuals.  She has reported positive, supportive relationships with other church members and narcotics anonymous sponsors.  She has also reported that the coping skills learned in therapy have assisted in her relationships with relatives such as her daughters and mother.  Moreover, with the exception of auditory hallunications, the evidence does not demonstrate other findings which would support a 100 percent schedular rating for PTSD.  Absent are obsessional rituals; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; obvious neglect of personal appearance or hygiene; or inability to establish and maintain effective relationships.  Even taking into account the evidence of auditory hallucinations, the overall disability picture does not more nearly approximate the criteria for a schedular evaluation of 100 percent.  As such, the Board concludes that the currently assigned 70 percent evaluation for the Veteran's PTSD is appropriate.

The Board has also considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected PTSD are inadequate. A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial evaluation in excess of 70 percent for PTSD is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


